People v Lopez (2017 NY Slip Op 06882)





People v Lopez


2017 NY Slip Op 06882


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Sweeny, J.P., Renwick, Kapnick, Kern, Moulton, JJ.


4487 9208/98

[*1]The People of the State of New York, Respondent,
vTeofilo Lopez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kerry Elgarten of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered July 27, 1999, as amended July 19, 2010, as amended July 22, 2010, convicting defendant, after a jury trial, of eight counts each of robbery in the first and second degrees, and sentencing him to an aggregate term of 15 years, with 5 years' postrelease supervision, unanimously modified, as an exercise of discretion in the interest of justice, to reduce the sentences on the first degree robbery convictions to 10 years, and otherwise affirmed.
In 2012, this Court granted the People's motion to dismiss for lack of timely prosecution. The Court of Appeals remitted for the assignment of counsel and a de novo determination regarding dismissal (23 NY3d 89, 101-102 [2014]).
"Whether [late] appeals [by fugitives returned to custody] should be permitted to proceed is subject to the broad discretion of the Appellate Division" (People v Taveras, 10 NY3d 227, 233 [2008]; see CPL 470.60[1]). We exercise our discretion to consider this appeal on the merits.
We find that the trial issues raised by defendant are not meritorious.
We find however, that defendant's sentence was excessive to the extent indicated and modify accordingly.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK